In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-16-00058-CR


                           THOMAS DIXON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 140th District Court
                                  Lubbock County, Texas
            Trial Court No. 2012-435,942, Honorable Jim Bob Darnell, Presiding

                                     April 25, 2022
                   ORDER ON MOTION FOR REHEARING
                    Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant Thomas Dixon has filed a motion for rehearing of our opinion and

judgment issued January 13, 2022, and at our request Appellee the State filed a

response. We deny Appellant’s motion for rehearing.


      Appellant argues in his motion for rehearing that the record does not support our

statement in the opinion that he gave Dave Shepard permission to sell a bar of silver on

July 11, 2012. We issue this order for correction. The record indicates Appellant gave
Shepard permission to sell one bar of silver. That sale occurred on June 15, 2012;

Shepard sold two bars of silver on July 11, 2012.


      Our original determination reversing and rendering a judgment of acquittal for the

offense charged under Count 2 of the indictment, murder in the course of committing

burglary, and affirming Appellant’s murder-for-remuneration conviction under Count 1 of

the indictment and corresponding sentence of imprisonment for life without parole

remains unchanged, though we deem it appropriate to issue this written order to correct

any misconception as to the evidence. See Daniels v. Allsup’s Convenience Stores, Inc.,

No. 07-18-00333-CV, 2020 Tex. App. LEXIS 4474 (Tex. App.—Amarillo June 15, 2020,

per curiam order).



                                                     Lawrence M. Doss
                                                        Justice

Do not publish.




                                           2